
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



MUTUAL RELEASE AND SETTLEMENT AGREEMENT


        This Mutual Release and Settlement Agreement (this "Agreement") is
entered into as of March 22, 2002 (the "Effective Date"), by and between
ASPEON, INC., a Delaware corporation (the "Company"), ASPEON SOLUTIONS, INC., a
Delaware corporation and a wholly-owned subsidiary of the Company ("Aspeon
Solutions"), and CASTLE CREEK TECHNOLOGY PARTNERS LLC, a Delaware limited
liability company ("Castle").


RECITALS


        A.    Castle purchased from Marshall Capital Management, Inc.
("Marshall"), and now is the record holder of, (i) 9,850 shares (the "Shares")
of the Company's Series A Convertible Exchangeable Preferred Stock (the
"Series A Preferred Stock"), which Series A Preferred Stock is subject to the
rights, preferences and privileges contained in the Company's Certificate of
Designations, Preferences and Rights relating to the Series A Convertible
Exchangeable Preferred Stock (the "Certificate of Designation"), (ii) a warrant
to purchase 583,334 shares of common stock of the Company (the "Company
Warrant") and (iii) a warrant to purchase 1,250,000 shares of common stock of
Aspeon Solutions (the "Aspeon Solutions Warrant"). In connection with such
purchase, Marshall claims that it assigned to Castle its rights under (a) the
Securities Purchase Agreement dated as of March 7, 2000 (the "Securities
Purchase Agreement") pursuant to which the Company sold to Marshall, and
Marshall purchased from the Company, shares of Series A Preferred Stock and
(b) the Registration Rights Agreement dated as of March 7, 2000 (the
"Registration Rights Agreement") pursuant to which Marshall was granted certain
registration rights under the Securities Act of 1933, as amended, and under
applicable state securities laws. The Securities Purchase Agreement, the Company
Warrant, Aspeon Solutions Warrant and Registration Rights Agreement are
collectively referred to as the "Transaction Documents."

        B.    Castle has alleged that the Company is in default under certain
provisions of the Transaction Documents (the "Defaults"). Castle has agreed to
waive any such Defaults, on the terms and subject to the conditions hereof.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements contained herein, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:


AGREEMENT


        1.    Cancellation of Stock and Transaction Documents;
Closing.    Effective upon the delivery of the Consideration (as defined below)
by the Company and Aspeon Solutions to Castle (the "Closing"), the Shares and
the Transaction Documents shall be cancelled and of no further force or effect
and Castle hereby waives any and all rights it has under the Transaction
Document and the Shares. At the Closing, Castle agrees to deliver to the Company
and Aspeon Solutions an executed copy of the Stock Assignment Separate From
Certificate in the form attached hereto as Exhibit A. The Closing is
contemplated to take place on March 25, 2002, or as soon thereafter as agreed to
by the Company, Aspeon Solutions and Castle.

        2.    Consideration.    In consideration of the cancellation of the
Shares and the Transaction Documents, Castle's waiver of any and all rights it
has under the Transaction Documents and the Shares and the general release of
Castle provided herein, the Company and Aspeon Solutions shall pay or cause to
be paid to, or deliver to, Castle at the Closing $447,500 by a wire transfer of
immediately available funds.

        3.    General Release by the Company and Aspeon Solutions.    Effective
at the time of the Closing, other than the express duties and obligations
created by this Agreement, the Company and Aspeon Solutions, on behalf of
themselves, their agents, legal representatives, affiliates, successors,
predecessors

--------------------------------------------------------------------------------


and assigns, fully and completely release and discharge Castle, and its
corporations, trusts, officers, directors, employees, agents, attorneys,
representatives, shareholders, successors, predecessors and assigns, and any of
their respective past, present, successor and future corporations, officers,
directors, employees, agents, representatives, attorneys, successors,
predecessors, assigns and affiliates (collectively, the "Castle Released
Parties"), from any and all claims, causes of action, demands or liability of
any and every character, known or unknown, contingent or matured, that they may
have had to the Castle Released Parties that have occurred on or before the date
of the Closing, including without limitation, any claims directly or indirectly
related to the Transaction Documents, the Shares or the Defaults. Effective at
the time of the Closing, the Company and Aspeon Solutions agree not to initiate
a lawsuit or bring a claim against any of the Castle Released Parties, in any
court, or otherwise, relating to the Transaction Documents, the Shares or the
Defaults or relating to any other relationship between them (other than this
Agreement), including, but not limited to, any claim under any common law,
whether in law or equity, or federal, state or local statute, ordinance or rule
of law.

        4.    General Release by Castle.    Effective at the time of the
Closing, other than the express duties and obligations created by this
Agreement, Castle, on behalf of itself, its agents, legal representatives,
affiliates (including, without limitation, Castle Creek Partners, LLC),
successors, predecessors and assigns, fully and completely releases and
discharges the Company and Aspeon Solutions, and their corporations, trusts,
officers, directors, employees, agents, attorneys, representatives,
shareholders, successors, predecessors and assigns, and any of their respective
past, present, successor and future corporations, officers, directors,
employees, agents, representatives, attorneys, successors, predecessors, assigns
and affiliates (collectively, the "Aspeon Released Parties"), from any and all
claims, causes of action, demands or liability of any and every character, known
or unknown, contingent or matured, that they may have had to the Aspeon Released
Parties that have occurred on or before the date of the Closing, including
without limitation, any claims directly or indirectly related to the Transaction
Documents, the Shares or the Defaults. Effective at the time of the Closing,
Castle agrees, on behalf of itself and its affiliates (including, without
limitation, Castle Creek Partners, LLC) not to initiate a lawsuit or bring a
claim against any of the Aspeon Released Parties, in any court, or otherwise,
relating to the Transaction Documents, the Shares or the Defaults or relating to
any other relationship between them (other than this Agreement), including, but
not limited to, any claim under any common law, whether in law or equity, or
federal, state or local statute, ordinance or rule of law.

        5.    Waiver of California Civil Code Section 1542.    Section 1542 of
the California Civil Code provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

        Effective at the time of the Closing, Castle, on the one hand, and the
Company and Aspeon Solutions, on the other hand, on behalf of themselves and
their agents, legal representatives, affiliates (including, without limitation,
Castle Creek Partners, LLC), successors, predecessors and assigns, acknowledge
that any claims they may have against the other are fully settled and
compromised by this Agreement, and they expressly waive all rights under
Section 1542 of the California Civil Code insofar as it would otherwise apply to
the general releases given in paragraphs 3 and 4 above.

        6.    Covenant Regarding Assignment.    The parties hereto, and each of
them, represent and warrant to each other that each is the sole and lawful owner
of all right, title and interest in and to every claim and other matter which
each purports to release herein, and that they have not heretofore assigned or
transferred, or purported to assign or transfer, to any person, firm,
association, corporation or other entity, any right, title or interest in any
such claim or other matter. In the event that such representation is false, and
any such claim or matter is asserted against any party released hereunder
(and/or the successor of such party) by any party or entity who is the assignee
or transferee of such claim or matter, then the party hereto who assigned or
transferred such claim or matter shall fully indemnify, defend and hold harmless
the party against whom such claim or matter is asserted (and its successors)
from and against such claim or matter and from all actual costs, fees, expenses,
liabilities

--------------------------------------------------------------------------------


and damages which that party (and/or its successors) incurs as a result of the
assertion of such claim or matter.

        7.    Attorneys' Fees and Costs.    The parties hereto each agree to
bear their own costs and attorneys' fees in connection with this Agreement.
Notwithstanding this provision, however, if any action or arbitration is brought
for the enforcement or interpretation of this Agreement, or in connection with
any dispute arising out of it or the claims that are the subject of this
Agreement, the prevailing party or parties shall be entitled to recover
reasonable attorneys' fees and other costs in that action in addition to any
other relief to which the prevailing party or parties may be entitled, whether
or not such action proceeds to final judgment.

        8.    Governing Law.    The validity, construction, interpretation,
performance and enforcement of this Agreement, and all disputes arising out of
this Agreement, shall be governed by Delaware law, without giving effect to the
conflict of laws principles thereof.

        9.    Integration Clause.    This Agreement constitutes and embodies the
full and final agreement and understanding between the parties hereto, and
supersede all prior agreements, understandings, negotiations, representations
and discussions. The parties hereto acknowledge that there are no
representations, promises, warranties, conditions or obligations of the parties
hereto concerning the Defaults or Transaction Documents not contained herein,
and that they have not executed this Agreement in reliance on any
representation, promise, warranty, condition, or obligation not contained
herein.

        10.    Construction.    Each party to this Agreement and their
respective counsel have taken part in the drafting and preparation of this
Agreement, and therefore any ambiguity or uncertainty in this Agreement shall
not be construed against any party to it. To ensure this Agreement is not
construed against any party, Castle, the Company and Aspeon Solutions expressly
agree that any common law or statutory provision providing that an ambiguous or
uncertain term will be construed against the drafting party is waived and shall
not apply to the construction of this Agreement.

        11.    No Oral Modifications.    This Agreement may only be further
modified, amended or supplemented by a subsequent writing executed by each of
the parties hereto.

        12.    Authority to Execute.    Each person whose signature appears on
this Agreement warrants and guarantees that he or she has been duly authorized
and has full authority to execute this Agreement on behalf of the entity for
which his or her signature appears.

        13.    Voluntary Execution.    Each of Castle, the Company and Aspeon
Solutions acknowledges that it has executed this Agreement voluntarily and
without any duress or undue influence. Each of Castle, the Company and Aspeon
Solutions further acknowledges that it has: (1) had the opportunity to be
represented and advised by counsel of its own choice in connection with the
negotiation and execution of this Agreement; (2) read this entire Agreement;
(3) had the opportunity to have this Agreement explained to it by counsel of its
choice; and (4) executed this Agreement solely on the basis of advice of its own
counsel of choice and on the basis of its own independent investigation of the
facts, laws and circumstances material to this Agreement.

        14.    Arbitration.    With the exception of any matter involving a
request for injunctive relief, the parties agree that any and all disputes,
claims or controversies arising out of or relating to this Agreement that are
not resolved by their mutual agreement shall be submitted to final and binding
arbitration before J.A.M.S./Endispute in Orange County, California or Chicago,
Illinois before an arbitrator to be agreed to by the parties or appointed by
J.A.M.S./Endispute in the event of non-agreement. Provisional remedies may be
ordered by the arbitrator or an appropriate court in Orange County, California,
or Chicago, Illinois (and the parties each hereby irrevocably submits to the
non-exclusive jurisdiction thereof, and waives any claim of venue or
inconvenient forum with respect thereto). The arbitration shall be conducted
pursuant to the arbitration rules of J.A.M.S./Endispute then in effect.
Following the time period for any notice that may be required to be given under
paragraph 16 of this Agreement, either party may commence the arbitration
process called for in this Agreement by filing a written demand for arbitration
with J.A.M.S./Endispute or such other arbitrator,

--------------------------------------------------------------------------------


with a copy to the other party. The parties covenant that they shall participate
in the arbitration in good faith, and that they shall share equally in advancing
its fees and costs. The provisions of this Section 14 may be enforced by any
court of competent jurisdiction, and the prevailing party(s) shall be entitled
to an award of all costs, fees and expenses, including the arbitrator's fees and
costs and attorneys' fees and costs, to be paid by the non-prevailing party.

        15.    No Admission of Liability.    Each of the parties understands and
agrees that this Agreement is a compromise and settlement of disputed claims and
that this Agreement shall not be construed as an admission of liability by any
party.

        16.    Notices.    All notices or other communications which are
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given (a) on the date of receipt, if delivered personally or if sent
by registered or certified mail, postage prepaid, return receipt requested or
(b) the first business day following deposit of the notice or communication for
delivery by a nationally recognized overnight courier service, or (c) on the
date of delivery (or if not a business day, on the next immediate business day)
if sent via verifiable facsimile, as follows:

If to Castle:   Castle Creek Technology Partners LLC
111 West Jackson Blvd. Suite 2020
Chicago, Illinois 60604
Facsimile: (312) 499-6999
Attn: Tom Frei
With a copy to:
 
Duval & Stachenfeld LLP
300 East 42nd Street
3rd Floor
New York, NY 10017
Attn: Robert L. Mazzeo
Facsimile: (212) 883-8883
If to the Company or Aspeon Solutions:
 
Aspeon, Inc. or
Aspeon Solutions, Inc.
16832 Red Hill
Irvine, California 92606
Attention: President
Facsimile: (949) 440-8087
with a copy to:
 
Paul, Hastings, Janofsky & Walker LLP
695 Town Center Drive, 17th Floor
Costa Mesa, California 92626
Attention: Ralph H. Winter
Facsimile: (714) 979-1921

        Such addresses may be changed by either party by notice to the other
parties pursuant to the notice methods above.

        17.    Further Documents.    The parties agree to execute any and all
documents that may be reasonably necessary to effectuate the terms of this
Agreement.

        18.    Severability and Miscellaneous.    The provisions of this
Agreement shall be considered severable, such that if any provision or part of
this Agreement is adjudicated to be invalid, it shall not affect the validity or
enforceability of any remaining provisions or parts of this Agreement. This
Agreement shall be binding upon and inure to the benefit of the legal
representatives, successors and assigns of the parties hereto. This Agreement
may be executed in counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first written above.

    ASPEON, INC.
 
 
/s/ Bob Nichols

--------------------------------------------------------------------------------

Title: President, CFO
 
 
ASPEON SOLUTIONS, INC.
 
 
/s/ Richard Stack

--------------------------------------------------------------------------------

Title: Director
 
 
CASTLE CREEK TECHNOLOGY PARTNERS LLC
 
 
/s/ Thomas A. Frei

--------------------------------------------------------------------------------

Title: Managing Director

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



MUTUAL RELEASE AND SETTLEMENT AGREEMENT
RECITALS
AGREEMENT
